OPINION — AG — ** TAX RE SALE — DISPOSITION ** THIS OPINIONS DEALS WITH THE PROCEDURE PRESCRIBED BY LAW FOR THE SALE OF PROPERTY ACQUIRED BY THE COUNTY AT A RESALE, AND THE PROPER DISPOSITION OF THE PROCEEDS OF THE SALE. THE PROPERTY WAS ADVERTISED AND SOLD FOR THE PAVING TAX LIABILITY AND THAT NO AD VALOREM TAXES WERE INVOLVED IN SUCH SALE. (DELINQUENT TAXES, COUNTY TREASURER, PENALTIES, RESALE PROPERTY FUND, SALE, PROPERTY, LAND ASSESSMENT ** NOTE: THIS IS A SPECIAL OPINION ISSUED BY CHARLES MORRIS, STATE EXAMINER AND INSPECTOR ** DOUBTFUL IF IT WAS GENERATED FROM THE A.G. OFFICE **) CITE: 68 O.S. 432 [68-432](J), 68 O.S. 432 [68-432](L) (CHARLES G. MORRIS)